Judgment, Supreme Court, New York County (Rena K. Uviller, J.), rendered on or about August 15, 2005, convicting defendant, upon his plea of guilty, of burglary in the second degree, and sentencing him to a term of eight years, unanimously affirmed.
Defendant failed to move to withdraw his plea, and since this case does not come within the narrow exception to the preservation requirement (see People v Lopez, 71 NY2d 662 [1988]), his challenge to the validity of his plea is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would conclude that defendant’s plea was knowing, intelligent and voluntary, and that there was nothing in the plea allocution that cast significant doubt on his guilt (see People v Seeber, 4 NY3d 780 [2005]; People v Toxey, 86 NY2d 725 [1995]). Defendant pleaded guilty with full knowledge of the elements of the crime he was admitting.
We perceive no basis for reducing the sentence. Concur— Tom, J.E, Saxe, Marlow, Sullivan and Williams, JJ.